DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The present disclosure” as legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (US 20060016205) in view of Park (IS 20160370067).
Regarding claim 1, Tremblay teaches a refrigerator (14) comprising: a main body (Fig. 1) having a storage compartment (12); a door (unnumbered door, Fig. 1) rotatably coupled to the main body to open and close the storage compartment; and an ice maker (10) configured to make ice (104) and an ice bucket (24)  configured to store the ice produced by the ice maker, wherein the ice maker comprises: an ice making tray (20) having a plurality of ice making cells (66) for receiving water (paragraph 0046, 0057); an ice separation heater (54) configured to heat the ice making tray so that ice is separated from the ice making tray (paragraph 0093); an ejector (22) rotatably provided to transfer ice separated from the ice making tray to the outside of the ice making tray (paragraph 0050); and a water channel (90) formed on each of partitions (80) partitioning the plurality of ice making cells to allow water to flow between the partitions (paragraph 0046, 0057) and configured such that at least one of surfaces in contact with ice has a tapered shape (tapered shape of 96 illustrated in Figs. 7-8) in which a thickness thereof gradually decreases in a direction of directing to the ice (Figs. 7-8, forming tapered crescent shaped ice cubs, paragraph 0078).
Tremblay teaches in the invention as described above but fails to explicitly teach an ice making chamber provided in the door to provide for more storage space in the compartment.
However, Park teaches an ice making chamber (100) provided in the door (unnumbered door, Fig. 1) to provide for more storage space in the compartment.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Tremblay to include an ice making chamber provided in the door in view of the teachings of Park to provide for more storage space in the compartment.
Regarding claim 2, the combined teachings teach the water channel (annotated water channel of Park below, corresponds to 90 of Tremblay) comprises a first surface in contact with ice (1st arrow), a second surface (3rd arrow) formed at a position facing the first surface and in contact with ice, and a third surface (2nd arrow) formed between the first surface and the second surface and in contact with ice.

    PNG
    media_image1.png
    362
    378
    media_image1.png
    Greyscale

Regarding claim 3, the combined teachings teach the first surface (1st arrow, corresponds to first arrow of Park) and the second surface (2nd arrow, corresponds to 3rd arrow of Park) are configured to have a tapered shape (tapered shape of 98 of Tremblay) in which a thickness thereof gradually decreases in a direction of directing to ice (98 illustrates tapered shape in Fig. 8).

    PNG
    media_image2.png
    359
    302
    media_image2.png
    Greyscale

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (US 20060016205) in view of Park (IS 20160370067) in view of Yang (US 20160370068).
Regarding claim 4, the combined teachings teach the ice making tray comprises a pocket part (unnumbered slide, Fig. 3a of Park, 114 of Tremblay) receiving water to be supplied to the ice making cells but fails to explicitly teach the water channel closest to the pocket part among the plurality of water channels is configured to have a larger width than the remaining water channels.
However, Yang teaches the water channel (12b, corresponds to 90 of Tremblay) closest to the pocket part (15) among the plurality of water channels is configured to have a larger width than the remaining water channels (larger opening illustrated in Fig. 5, paragraph 0045) to provide when the water filled in the water supply grooves is phase-transformed into ice, the portions of ice corresponding to the water supply grooves may have a substantially equal cross-sectional area and, therefore, may exhibit uniform strength against the cutting action substantially performed by the cutting member.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the water channel closest to the pocket part among the plurality of water channels is configured to have a larger width than the remaining water channels in view of the teachings of Yang to provide when the water filled in the water supply grooves is phase-transformed into ice, the portions of ice corresponding to the water supply grooves may have a substantially equal cross-sectional area and, therefore, may exhibit uniform strength against the cutting action substantially performed by the cutting member.
Claim(s) 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (US 20060016205) in view of Park (IS 20160370067) in view of Yang (US 20160370068) and in further view of Lee et al (US 20150241102).
Regarding claim 7, the combined teachings teach the ejector (ejector, paragraph 0052 of Yang) but fails to explicitly teach an ejector rotation shaft provided to be rotatable, and a plurality of ejector pins protruding from the ejector rotation shaft.
However, Lee teaches an ejector rotation shaft (262) provided to be rotatable (paragraph 0066), and a plurality of ejector pins (264) protruding from the ejector rotation shaft to efficiently remove ice pieces from the ice making chamber.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include an ejector rotation shaft provided to be rotatable, and a plurality of ejector pins protruding from the ejector rotation shaft in view of the teachings of Lee to efficiently remove ice pieces from the ice making chamber.
Regarding claim 8, the combined teachings teach the plurality of ejector pins is disposed to be spaced apart from each other to have a certain angle (Figs. 4-5 of Lee illustrate the pins at an angle) along a circumferential direction of the ejector rotation shaft (Figs. 4-5 of Lee).
Regarding claim 14, the combined teachings teach the ice maker further comprises an ejector pin guide (60 of Tremblay) configured to guide the plurality of ejector pins.
Regarding claim 14, the combined teachings teach wherein the ejector pin guide comprises a rib-shaped guide lane (64 of Tremblay) configured to guide such that pieces of ice are maintained in a state of being separated from each other in a process in which the pieces of ice to be transferred to the outside of the ice making tray are separated (paragraph 0066 of Tremblay).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (US 20060016205) in view of Park (IS 20160370067), Yang (US 20160370068),  Lee et al (US 20150241102) and in further view of Jeong et al (US 20160245574).
Regarding claims 9, 12, the combined teachings teach the invention as described above but fail to explicitly teach the ice separation heater has a U shape and is disposed at a lower portion of the ice making tray so that heat of a higher temperature is transferred toward the pocket part.
However, Jeong teaches the ice separation heater has a U shape (87) and is disposed at a lower portion of the ice making tray (Fig. 6) so that heat of a higher temperature is transferred toward the pocket part (ushape curves by 160, Fig. 5, paragraph 0120) to easily separate ice form the ice tray. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the ice separation heater has a U shape and is disposed at a lower portion of the ice making tray so that heat of a higher temperature is transferred toward the pocket part in view of the teachings of Jeong to easily separate ice form the ice tray.
Regarding claims 10, 13, the combined teachings teach wherein the plurality of ejector pins is configured such that the ejector pin closest to the pocket part first comes into contact with ice (angle of first pin 264 when modified by 15 of Yang).
Regarding claim 11, the combined teachings teach the plurality of ejector pins comprises a plurality of ejector pin portions (86 of Jeong) disposed to be spaced apart from each other to have the same angle along a circumferential direction of the ejector rotation shaft (Fig. 3 of Jeong), and the plurality of ejector pin portions is configured to have different angles along the circumferential direction of the ejector rotation shaft (Fig. 5 of Lee, one of ordinary skill would recognize the arms of Lee could have the same angles as the arms of Jeong to efficiently remove ice).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 5-6, the subject matter which is considered to distinguish from the closest prior art of record, Tremblay et al (US 20060016205) and Park (IS 20160370067). The prior art of record water guide channels formed in alignment in contrast to the claimed features of the remaining water channels are configured to have the same width, and the water channels formed at positions facing each other are formed at positions misaligned with each other or the remaining water channels are configured to have the same width, and some of the remaining water channels are formed at positions facing each other, and some of the remaining water channels are formed at positions misaligned with each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763